Title: To Thomas Jefferson from Thomas Mann Randolph, 27 July 1821
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
July 27. 1821
When I arrived in Richmond one of the three Directors of the Literary Fund, Mr Pendleton the Senior Councillor, was absent. He arrived on Tuesday night, and on Wednesday morning early, another of them, Mr Daniel, went away. As soon as he returns a Board shall be convened, and the fullfillment of the intention of the Legislature with regard to the loan to the University will take place, as far as present circumstances will admit, without any doubt.The tale of an old woman about a plot of the Slaves in this place, which occupied the Council in my absence, is so contemptibly absurd that I could not take serious notice of it. An old woman and her son, a young man, were in a covered market cart, at the Market–House, waiting for morning. The former made affidavit that she overheard a White man and a Negroe who were talking in secret about a conspiracy of the slaves to recover their Freedom; which the white man said, not that they ought to have, but that they had a right to. The Negro talked of the number of his company, and something was said about a signal by blowing a Horn &c. The young man, in the morning, after the Negro had been pointed out to him by his mother, who thought she knew him allthough the night had been dark, overheard a remark that such a White Man was a good General. He acknowledged that he was sound asleep all night, in the cart with his mother, whose alarm did not, in many hours, prompt her to wake him. She very plainly swore to her dreams such stuff and the little passions which sway most of the Body I have to act with render the duties I have to perform as disgusting as they are insignificant. That there should be little  business, and that trifling in itself, is perhaps not a bad sign for the state; but such an occupation cannot have more dignity in it than that of a farmer.Wheat is bought here eagerly at 80 Cents for 60 lbs; the Winchester bushel weight from 51 to 56 lbs only, this year. yet the Flour made is wholesome and not too dark coloured. As any of our Farms, with 10 hands, might yield 3000 bushels on an average, and one thousand pounds of Tobacco each hand, with good management, 300$ clear for each hand might still be made in albemarle. From the Forest and the Pastures much might be annually drawn at the same time, to defray expences of cultivation distinct from labour. My opinion is unchanged that agriculture is the best employment for young men. The Bar is a scene of perpetual rivalry, and engenders the habitual desire of obtaining advantages over others, of gaining petty triumphs, which too often render the mind malignant and disingenuous. The vanity allways engendered by publick speaking gives a satisfied Air, which looks like happiness, and may be in fact, if secured by real ignorance. But continually increasing knowledge is indispensible both for the happiness and dignity of Man. Those who believe it to consist in the ready use of forms, and in fluency of speech, as most Lawyers do, have never had a sound view on the subject. My aversion to have either of my sons brought up to the Bar increases upon better acquaintance with the Profession and Practitioners. I should prefer their being Mechanics. There is no possibility of divesting Medicine of charlatanism and living by it nevertheless. Before James comes of age I hope to be able to sell out in Henrico. I should then buy back from Jefferson the share he has in Edgehill and give it to James. But in the mean time I am full of anxiety about him. Living in the midst of idle slaves the social instinct is the whole of life. Solitude without labour might give birth to curiosity; and the disposition to pry into the secrets of Nature, to peep into the immoral temple of Human Knowledge, would soon become a fixed habit, to last through life. To have the Doors opened, one after another, and be conducted by able Guides through all the various apartments, is undoubtedly far better, and that the university would give, at once. But will the Legislature give the University? They have given the “Materiel” in a very niggardly manner. The “Personnel” is yet to be provided. Avarice, which contemplates with pleasure a useless hoard over when belonging to the Publick, sways no small number; an eager desire to have the Funds destined to promote Learning thrown out to be scrambled for, govern all concerned in the seminaries of middle Grade; local jealousy prevails with great numbers; an interest in perpetuating ignorance to secure the benefits derived from cherishing superstition; a desire in those who have not been educated, and yet  have become conspicuous to keep learning out of their walks in life, and out of repute in their circles. against such a host of Influences what have we to oppose. Reason can scarcely over be brought up in any context untill the day is decided. sentiments of Rivalry of New England, which has so far outstriped us as to ridicule our laggard situation, seems to be the strongest motive we have on our side. No time should be lost in propagating, diffusing, strengthening it, and applauding the manifestations of it under every appearance they may assume. with most sincere attachmentTh: M. Randolph